Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), made this 16th day of July, 2007, by and among
JEFFERSON FEDERAL BANK (the “Bank”) and CHARLES G. ROBINETTE (“Employee”).

W I T N E S S E T H

WHEREAS, the Employee has expressed his desire and intent to terminate his
employment with the Bank prior to the termination date of his current Employment
Agreement;

WHEREAS, the Bank is agreeable to permitting Employee to terminate his
employment with the Bank;

WHEREAS, the parties desire to provide an orderly process and schedule for the
Employee to terminate his employment with the Bank;

WHEREAS, the Employment Agreement dated January 1, 2005 no longer accurately
reflect the rights and responsibilities of the parties to each other;

WHEREAS, in order for the Employee and the Bank to know their respective rights
and responsibilities during the time over which the Employee will be terminating
his employment with Bank, the parties desire to enter into an agreement
modifying the terms and conditions of the original Employment Agreement dated
January 1, 2005 and the related rights and obligations of each of the parties;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. Employment. During the term of the Agreement, Employee will continue as an
employee of the Bank in the Knoxville Region subject to the terms of this
Agreement. Employee’s duties shall include assisting in customer introduction
and customer retention and such other tasks, ordinarily and reasonably performed
by a bank president or CEO, as may be assigned to Employee by the President and
CEO and/or the Board of Directors of the Bank, all such duties to be performed
as needed and as called upon by the President and CEO and/or the Board of
Directors of the Bank.

2. Location and Facilities. The Bank shall furnish Employee an office from which
to work until September 1, 2007, and Employee shall devote his full time and
efforts to the Bank until September 1, 2007. Thereafter, Employee shall devote
such time to the Bank as requested by the Bank acting through its President and
CEO and/or its Board of Directors.

3. Term. The term of this Agreement shall be for one(1) year from date of
execution and shall terminate on that date (“termination date”).

4. Compensation The Bank agrees to pay the Employee during the term of this
Agreement compensation in the amount of $180,000 payable bi-weekly.



--------------------------------------------------------------------------------

5. Benefit Plans. The Employee shall be entitled to participate in such medical
and dental plans as may be in effect for the benefit of other employees of the
Bank during the term of this agreement on the same basis of eligibility.
Employee shall be entitled to the 2007 ESOP vesting and the January 2008 MRP
vesting and shall not be entitled to participate in any other bonus plans,
pension plans, profit-sharing plans, retirement plans, or other employee benefit
plans of the Bank.

6. Loyalty and Confidentiality; Noncompetition.

a. During the term of this Agreement, Employee: (i) shall devote such time,
attention, skill, and efforts to the faithful performance of his duties
hereunder as previously set forth; provided, however, that from time to time,
Employee may serve on the boards of directors of, and hold any other offices or
positions in, companies or organizations which will not present any conflict of
interest with the Bank or any of their subsidiaries or affiliates, unfavorably
affect the performance of Employee’s duties pursuant to this Agreement, or
violate any applicable statute or regulation and (ii) shall not engage in any
business or activity contrary to the business affairs or interests of the Bank
and/or Jefferson Bancshares, Inc (“ the Company”).

b. Nothing contained in this Agreement shall prevent or limit Employee’s right
to invest in the capital stock or other securities of any business dissimilar
from that of the Company, or, solely as a passive, minority investor, in any
business.

c. Employee agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Bank and/or the Company; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Bank and/or the Company to which he may be exposed
during the course of his employment. The Employee further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Bank and/or the Company.

d. Upon the termination of Employee’s employment hereunder for any reason,
Employee agrees not to compete with the Bank and/or any entity owned by the
Company for a period of two (2) years following the termination date in any
city, town or county in which the Employee’s normal business office is located
and the Bank and/or the Company affiliate has an office or has filed an
application for regulatory approval to establish an office (or within a 60-mile
radius of each of such offices), determined as of the effective date of such
termination, except as agreed to pursuant to a resolution duly adopted by the
Board. Employee agrees that during such period and within said cities, towns and
counties, Employee shall not work for or advise, consult or otherwise serve
with, directly or indirectly, any entity whose business materially competes with
the depository, lending or other business activities of the Bank and/or the
Company. The parties hereto, recognizing that irreparable injury will result to
the Bank, its business and property in the event of Employee’s breach of his
obligations under this paragraph and agree that in the event of any such breach
by Employee, the Bank and/or the Company, will be entitled, in addition to any
other remedies and damages available, to an injunction to restrain the violation
hereof by Employee, Employee’s partners, agents, servants, employees and all
persons acting for or under the direction of Employee. Nothing herein will be
construed as prohibiting the Bank and/or the Company from pursuing any other
remedies available to the Bank and/or the Company for such breach or threatened
breach, including the recovery of damages from Employee.

 

2



--------------------------------------------------------------------------------

7. Termination. Employee’s rights under this Agreement shall terminate upon his
death during the term of this Agreement.

8. Injunctive Relief. If there is a breach or threatened breach of Section 6 of
this Agreement, the parties agree that there is no adequate remedy at law for
such breach and that the Bank shall be entitled to injunctive relief restraining
the Employee from such breach or threatened breach, but such relief shall not be
the exclusive remedy hereunder for such breach.

9. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon any corporate or other successor of the Company and the Bank which
shall acquire, directly or indirectly, by merger, consolidation, purchase or
otherwise, all or substantially all of the assets or stock of the Company and
the Bank.

10. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Bank at their principal business offices and to
Employee at his home address as maintained in the records of the Bank.

11. No Plan Created by this Agreement. Employee and the Bank expressly declare
and agree that this Agreement was negotiated among them and that no provision or
provisions of this Agreement are intended to, or shall be deemed to, create any
plan for purposes of the Employee Retirement Income Security Act or any other
law or regulation, and each party expressly waives any right to assert the
contrary. Any assertion in any judicial or administrative filing, hearing, or
process that such a plan was so created by this Agreement shall be deemed a
material breach of this Agreement by the party making such an assertion.

12. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.

13. Applicable Law. Except to the extent preempted by Federal law, the laws of
the State of Tennessee shall govern this Agreement in all respects, whether as
to its validity, construction, capacity, performance or otherwise.

14. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

15. Headings. Headings contained herein are for convenience of reference only.

 

3



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs
or arrangements described in Section 5.

17. Required Provisions. In the event any of the provisions of this Section 17
are in conflict with the terms of this Agreement, this Section 17 shall prevail.

a. If Employee is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion:
(i) pay Employee all or part of the compensation withheld while their contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

b. If Employee is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

c. If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

f. All obligations of the Bank under this contract shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the institution: (i) by the Director of the OTS (or his
designee), the FDIC or the Resolution Trust Corporation, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the Federal Deposit Insurance Act,
12 U.S.C. §1823(c); or (ii) by the Director of the OTS (or his designee) at the
time the Director (or his designee) approves a supervisory merger to resolve
problems related to the operations of the Bank or when the Bank is determined by
the Director to be in an unsafe or unsound condition. Any rights of the parties
that have already vested, however, shall not be affected by such action.

g. Any payments made to Employee pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. §1828(k) and 12 C.F.R.
Section 545.121 and any rules and regulations promulgated thereunder.

 

4



--------------------------------------------------------------------------------

18. Previous Agreements/Release. By executing this Agreement, Employee
acknowledges that any and all provisions of the original agreement dated
January 1, 2005 have been satisfied, and he is entitled to no further
compensation and/or benefits except those provided herein. Employee does hereby
release, acquit, discharge, indemnify, and hold harmless the Bank and the
Company from any and all claims, demands, and/or damages arising out of or
related to Employee’s prior agreements with the Bank and/or the Company.
Employee agrees that all claims which Employee has, or may have, against the
Bank and/or the Company, whether arising and sounding in contract, tort, or
otherwise, are merged into this Agreement, and the liability of the Bank and the
Company to Employee is limited to the liabilities imposed under this Agreement.

19. No Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Employee in any subsequent employment.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

Attest:     JEFFERSON FEDERAL BANK

 

    By:  

/s/ Anderson L. Smith

      President and CEO Witness:     Employee

 

   

/s/ Charles G. Robinette

    Charles G. Robinette

 

5